Syllabus by
MARSHALL, CJ.
ACTIONS
(10 P2) Where the original jurisdiction of this court is invoked to obtain a writ of prohibition to restrain the enforcement of a judgment rendered in the court of. appeals, on the ground that the court of appeals did not have jurisdiction to hear and decide the cause in that court, and where it also appears that an error proceeding is pending in this court seeking a review of the judgment rendered in the court of ■ appeals, which error proceeding properly presents the question of the jurisdiction of the court of appeals, the writ of prohibition will be denied.
Kinkade, Robinson, Jones, Matthias, Day and Allen, JJ, concur.